IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                             :   No. 2674 Disciplinary Docket No. 3
                                             :
TIMOTHY ROBERT HOUGH                         :   Board File No. C1-16-744
                                             :
                                             :   Attorney Registration No. 40898
                                             :
                                             :   (Philadelphia)


                                            ORDER

PER CURIAM
       AND NOW, this 22nd day of November, 2019, upon consideration of the Joint

Petition to Temporarily Suspend an Attorney, the Joint Petition is granted, and Timothy

Robert Hough is placed on immediate temporary suspension until further definitive action

by this Court. See Pa.R.D.E. 208(f)(1). It is further ordered that Respondent shall comply

with all the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.